Citation Nr: 1105110	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for multilevel degenerative 
disc disease, status post spinal fusion.

2. Entitlement to service connection for a cavernous hemangioma 
of the brain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant, served on active duty from August 1990 to July 
1991.  She also has periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied the benefits sought on appeal.

In August 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The issues of entitlement to service connection for 
residuals of an injury to the Veteran's face due to 
treatment of a cyst and of entitlement to nonservice-
connected pension have been raised by the record but have 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied as 
to the claims of service connection, the Board is of the opinion 
that further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the facts 
pertinent to her claim.  See 38 C.F.R. § 3.159.

First, the Board notes that the Veteran has been awarded Social 
Security Disability Insurance (SSDI) benefits based at least in 
part on her back problems and cavernous hemangioma, the two 
disabilities at issue here.  While the claims file contains a 
copy of the administrative documents related to these benefits, 
along with a copy of the Veteran's claim, the actual decision and 
the medical evidence on which it was based are not included.  
These records associated with any SSDI decision may shed light on 
the nature and origin of the Veteran's claimed disabilities; an 
effort should therefore be made to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes 
obtaining records from SSA and giving appropriate consideration 
and weight in determining whether to award or deny VA disability 
compensation benefits).

In addition, the record shows that the Veteran's claims are 
related to her periods of ACDUTRA and INACDUTRA rather than her 
active duty service from August 1990 through July 1991.  However, 
the record does not contain specific dates for her ACDUTRA and 
INACDUTRA service; rather, the Navy Reserve has provided a 
summary of total days for each type of service in one year 
increments.  Inasmuch as service connection for disabilities 
related to periods of ACDUTRA and INACDUTRA is strictly limited 
to manifestation on the specific dates on which this duty was 
performed, information as to the specific dates of each type of 
service period is critical to proper adjudication of these 
claims.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Every 
effort should be made to obtain this information.

In regards to the claim of service connection for multilevel 
degenerative disc disease and spinal fusion, the Board notes the 
Veteran's assertions that symptoms were first manifest during 
either ACDUTRA or INACDUTRA and that her duties in the Navy 
Reserve aggravated her disability both before and after her 
surgery.  The RO correctly noted that service connection for a 
disease (such as degenerative disc disease) is only possible if 
it is shown that it was incurred during a period of ACDUTRA.  
38 C.F.R. § 3.6(a).  However, the record shows that the diagnosis 
of degenerative disc disease was accompanied by a notation of 
herniated discs, which may well constitute an injury.  In 
addition, any aggravation resulting from duties performed during 
ACDUTRA and/or INACDUTRA may constitute either an injury or a 
disease.  A medical evaluation or opinion as to these questions 
is needed, provided that the dates of ACDUTRA and INACDUTRA are 
obtained, as well as pertinent medical records related to the 
Veteran's back disability.

In regards to the claim of service connection for cavernous 
hemangioma, the Veteran's representative observed at hearing 
that, under 38 C.F.R. § 3.6, service connection may be awarded 
where there is a myocardial infarction or cerebrovascular 
accident during a period of ACDUTRA or INACDUTRA.  It is unclear 
from the record whether the symptoms related to the cavernous 
hemangioma merely resembled those of a cerebrovascular accident 
or if the Veteran suffered a cerebrovascular accident in service, 
and, if so, whether such cerebrovascular accident was caused or 
aggravated by or even possibly resulted in aggravation of the 
cavernous hemangioma.  Again, a medical evaluation or opinion as 
to these questions is needed, likewise contingent on the 
pertinent medical records and dates of ACDUTRA and INACDUTRA 
being obtained.  

Finally, the Veteran testified at the August 2010 hearing that 
one of the symptoms or manifestations of her cavernous hemangioma 
was migraine headache.  The January 2006 VA examination noted 
that the Veteran experiences headaches due to the residuals of an 
injury to the right side of her face resulting from a steroid 
injection used to treat a cyst.  [Notably, this treatment is 
shown in the Veteran's service treatment records, indicating it 
may have taken place during a period of ACDUTRA or INACDUTRA.  If 
so, service connection would be warranted, and this issue has 
been referred to the RO for appropriate action.]  In the event 
that a medical opinion is obtained regarding the cavernous 
hemangioma and the symptoms thereof, the medical expert should be 
asked to distinguish between the two causes and types of 
headaches to the extent possible. 

Accordingly, the case is REMANDED for the following action:


1. The RO should contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran, to 
specifically include any medical records that 
Social Security has regarding the Veteran.  
These records should be associated with the 
claims file.

Should it be determined that these records 
are not available or that further efforts to 
obtain them would be futile, the Veteran and 
her representative should be so advised and 
afforded an opportunity to submit any 
pertinent documentation in her possession, in 
accordance with 38 C.F.R. § 3.159(e).

2. The RO should also ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for the 
disabilities on appeal, and to provide any 
releases necessary for VA to secure records 
of such treatment or evaluation.  Of 
particular interest are those records showing 
the initial diagnosis and treatment of those 
disabilities.  The RO should obtain for the 
record copies of the complete records of all 
such treatment and evaluation from all 
identified sources. 

In conjunction with this development the 
Veteran must be reminded of the provisions of 
38 C.F.R. § 3.158.  If any records sought are 
not received pursuant to the RO's request, 
the Veteran should be reminded that 
ultimately it is her responsibility to ensure 
that the records sought are associated with 
the claims file.

3. The RO should ask the U.S. Navy Reserve to 
supply the specific dates (i.e., month, date, 
and year) of the Veteran's ACDUTRA and 
INACDUTRA, including the specific dates of 
any Federal service not already of record, 
which would allow VA to verify her specific 
status on the dates of all alleged injuries 
and treatment.

Should it be determined that these records 
are not available or that further efforts to 
obtain them would be futile, the Veteran and 
her representative should be so advised and 
afforded an opportunity to submit any 
pertinent documentation in her possession, in 
accordance with 38 C.F.R. § 3.159(e).

4. After the SSDI records, any additional 
medical records, and specific dates of 
ACDUTRA and INACDUTRA service are obtained, 
the RO should then arrange for an appropriate 
medical evaluation and/or opinion to address 
the following questions:

(a) Do the Veteran's herniated discs in her 
lumbar spine constitute an injury as opposed 
to a manifestation of degenerative disc 
disease?  If an injury, is it at least as 
likely as not that the Veteran's lumbar spine 
disc herniations were incurred in and/or 
aggravated by her ACDUTRA, INACDUTRA, or 
period of Federal active duty military 
service (August 1990 through July 1991)?

(b) (If the record shows ACDUTRA during the 
appropriate time frame) Is it at least as 
likely as not that the Veteran's degenerative 
disc disease was incurred in and/or 
aggravated by her ACDUTRA, INACDUTRA, or 
period of Federal active duty military 
service (August 1990 through July 1991)? 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

5. After the SSDI records, any additional 
medical records, and specific dates of 
ACDUTRA and INACDUTRA service are obtained, 
the RO should then arrange for an appropriate 
medical evaluation and/or opinion to address 
the following questions:

(a) Did the Veteran suffer a cerebrovascular 
accident during a period of ACDUTRA or 
INACDUTRA or were her symptoms, including 
balance problems, slurring of words, anosmia, 
and cognitive dysfunction, merely 
manifestations of her cavernous hemangioma?

(b) If the Veteran suffered a cerebrovascular 
accident in service, was it at least as 
likely as not caused or aggravated by the 
cavernous hemangioma?  Is it at least as 
likely as not that the cerebrovascular 
accident resulted in a permanent worsening of 
the disability caused by the cavernous 
hemangioma?

(c) To what extent can the headaches related 
to the Veteran's cavernous hemangioma be 
distinguished from any headaches attributable 
to the residuals of steroid injection and 
subsequent plastic surgery of her face? 

6. On completion of the foregoing, the claims 
should be re-adjudicated.  If any aspect of 
the decision remains adverse to the Veteran, 
then provide her and her representative a 
supplemental statement of the case and return 
the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
